Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “for a paint spray booth for scrubbing a fluid composed of air and entrained particles, the spray booth having an upper spraying section for positioning an article to be sprayed with a coating and an under section, the upper and lower sections separated by a floor retaining a film of water, the wet scrubber positioned in the under section and receiving the water, air, and entrained particles from the upper section” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “paint spray booth”, “upper spraying section”, “under section”, “floor” are neither required nor positively recited in the claims.
Regarding limitations recited in claims 1 and 5, which are directed to method of making said body (e.g. “the wet scrubber body formed as single piece molded component” or “molded”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the briquette as recited in claims 1 and 6-7 is the same as the briquette disclosed by modified Stephens, as set forth above, the claim is unpatentable even though the briquette of modified Stephens was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the spray booth floor" in line 2.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites "the exhaust extension is in the form of a generally rectangular cross-section closed duct" in lines 1-2.  Claim 11 recites “the nozzle insert is substantially rectangular in cross-section” in line 2.  The word "generally" or “substantially” renders the claim indefinite because it is unclear whether the limitation following the word "generally" or "substantially" is a required by the Applicant as part of the claimed invention or not.  Similar rejection for claims 15-16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowley (US 20190388907).
As regarding claim 1, Bowley discloses the claimed invention for a wet scrubber for a paint spray booth for scrubbing a fluid composed of air and entrained particles, the spray booth having an upper spraying section for positioning an article to be sprayed with a coating and an under section, the upper and lower sections separated by a floor retaining a film of water, the wet scrubber positioned in the under section and receiving the water, air, and entrained particles from the upper section, the wet scrubber comprising; a body forming an inlet (102 of fig. 3), a mixing chamber (mid-stream of inlet 102), at least one vortex chamber (104) and an outlet (106); and a nozzle insert (120) removably received in the inlet of the wet scrubber body, the nozzle insert receiving the water, air, and entrained particles from the upper section.
Bowley does not disclose the wet scrubber body formed as a single piece molded component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the wet scrubber body formed as a single piece molded component in order to ease of manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Where patentability is said to be based upon particular chosen single (one) piece recited in the claim, the applicant must show that the chosen one piece is critical and unexpected results.
As regarding claim 2, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the nozzle insert is formed of sheet-metal (thin) and adapted to be coupled to the spray booth floor.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the nozzle insert is formed of sheet-metal (thin) and adapted to be coupled to the spray booth floor in order to enhance scrubber performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device.
As regarding claim 3, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for a scrubber inlet formed of sheet-metal and affixed to the nozzle insert.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a scrubber inlet formed of sheet-metal and affixed to the nozzle insert in order to enhance scrubber performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device.
As regarding claim 4, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for the scrubber inlet (102) is adapted to be fastened to the floor.
As regarding claim 5, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the wet scrubber body is molded from a plastic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the wet scrubber body is molded from a plastic material in order to enhance scrubber performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 6, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the plastic material is a polyethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the plastic material is a polyethylene in order to enhance scrubber performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 7, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for an exhaust extension (106) formed as a separate component from the body and affixed to the body outlet for exhausting a treated fluid from the wet scrubber.
Claims 8-9 are also rejected with similar reasons as stated in claims 5-6 above.
As regarding claim 10, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the exhaust extension is in the form of a generally rectangular cross-section closed duct with side walls, a top wall and a bottom wall.  However, the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 11, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the wet scrubber inlet is substantially rectangular in cross-section and the nozzle insert is substantially rectangular in cross-section.  However, the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
Bowley as modified discloses having an inlet, an outlet, opposed front and rear walls, and a pair of opposed side walls, wherein the opposed side wall are shorter in length than the opposed front and rear walls and the opposed side walls taper inwardly from the inlet toward the outlet so as increase the speed of a fluid flow through the nozzle insert (annotated fig. 4).

    PNG
    media_image1.png
    411
    567
    media_image1.png
    Greyscale

As regarding claim 12, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for the wet scrubber includes a flow divider (124) and the nozzle insert front and rear walls form a complementary shaped structure that engages the flow divider and positions the nozzle insert in the wet scrubber body.
As regarding claim 13, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention except for the scrubber body mixing chamber forming an impingement pool retaining a volume of water adjacent to the outlet of the insert.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the scrubber body mixing chamber forming an impingement pool retaining a volume of water adjacent to the outlet of the insert in order to enhance wet scrubber performance, since it was known in the art as shown in (Salazar - US 20160158787; about 34 of fig. 3A).
As regarding claim 14, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for the mixing chamber forming a flow divider (Salazar - 28 of fig. 3A) providing the flow of a fluid flowing into the inlet into a pair of the vortex chambers (Salazar - 18) positioned laterally from the mixing chamber.
As regarding claim 15, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for the pair of vortex chambers (Salazar - 18) are substantially cylindrical (Salazar – fig. 3A).
As regarding claim 16, Bowley as modified discloses all of limitations as set forth above.  Bowley as modified discloses the claimed invention for the vortex chambers (Salazar - 18) include a projection (Salazar - 34) projecting from an inner wall surface of each of the vortex chamber, the projections dividing each of the vortex chambers into substantially equal sized sub-chambers (Salazar – 18a/18b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773